Per Curiam.

An applicant for accidental death benefits under the Civil Service Law must at least demonstrate that by the “ common-sense viewpoint of the average man ” the death was an accident (see Matter of Masse v. Robinson Co., 301 N. Y. 34, 37). If reasonable minds might fairly differ in respect to a particular application of that test, then the Comptroller’s independent judgment must be accepted (see Matter of Trowbridge, 266 N. Y. 283, 289). Upon this record we conclude that it cannot be said as a matter of law that the decedent’s death was the natural and proximate result of an accident and that we must credit to the Comptroller “ the common-sense viewpoint of the average man.” Accordingly, we find it unnecessary to determine whether a “ different social philosophy was envisaged by the Legislature for benefits under the Civil Service Law than it had in mind for benefits under the Workmen’s Compensation Law” or whether “the Comptroller may require more convincing evidence of an accident than is required under the Workmen’s Compensation Law ” (283 App. Div. 585, 587).
The order of the Appellate Division should be affirmed, without costs.
Lewis, Ch. J., Conway, Desmond, Dye, Fuld, Fboessel and Van Voobhis, JJ., concur.
Order affirmed.